People v Tennyson (2018 NY Slip Op 02188)





People v Tennyson


2018 NY Slip Op 02188


Decided on March 28, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2016-10833

[*1]The People of the State of New York, respondent,
vCarl Tennyson, appellant. (S.C.I. No. 16-00369)


Arza Feldman, Uniondale, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Raffaelina Gianfrancesco and William C. Milaccio of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Susan Cacace, J.), rendered August 16, 2016, convicting him of failure to register or verify as a sex offender, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, his waiver of indictment was knowing, voluntary, and intelligent (see NY Const, art I, § 6; CPL 195.10, 195.20; People v Cardona-Velasquez, 152 AD3d 618; People v Surico, 138 AD3d 899; People v Hill, 269 AD2d 404, 405).
RIVERA, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court